DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 1/6/2022 are currently pending. Claim(s), 1-20 is/are rejected.
Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 9 and dependent claim(s) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-

Claim(s) 1, 7, 9 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "increasingly fluid tight connection" in claim(s) 1, 7, 9 is a relative term which renders the claim indefinite.  The term "increasingly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear relative to what other connection is the fluid tight connection increasingly stronger.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luka (US 20060131225 A1).

    PNG
    media_image1.png
    726
    1102
    media_image1.png
    Greyscale

Regarding claims 1, 7, 9 Luka teaches adaptor plug for a spin-on fluid filter, wherein the adaptor plug comprises a spin-on filter (18); a plug-in end (34)  configured to be plugged into a cavity in a flange of a hydraulic device (intended use) in a fluid tight manner,  a filter end (27) configured to be connected to the spin-on filter in a fluid tight, detachable manner, and at least one internal fluid channel connecting said plug-in end with said filter end, wherein the adaptor plug at its filter end comprises a threaded tube or bolt on which the spin-on filter can be screwed, a ring adaptor  (13) wherein the adaptor plug has a filter flange from which the threaded tube or bolt extends, and wherein a sealing (15) is provided between the filter flange and the spin-on filter such that the sealing creates an increasingly fluid tight connection between axially opposite surfaces of the filter flange and the spin-on filter as the spin-on filter is screwed onto the threaded tube or bolt [0024-0039].

Regarding claim 3, Luka teaches wherein the filter flange has a larger diameter than the threaded tube or bolt and wherein the filter flange provides a ring-shaped sealing area surrounding the threaded tube or bolt (fig. 2).
Regarding claim 4, Luka teaches having at least a second internal fluid channel, wherein the second internal fluid channel extends from a circumference of the threaded tube or bolt through the adaptor plug to its plug-in end (see fig. above).  
Regarding claim 5, Luka teaches having at least a second internal fluid channel, wherein the second internal fluid channel at the filter end of the adaptor extends through the filter flange next to the threaded tube or bolt (see fig. above).  
Regarding claim 6, Luka teaches wherein its plug-in end is cylindrical and comprises an external thread (34) and at least one ring shaped sealing (35).
Regarding claim 8, Luka teaches wherein the ring adaptor comprises a radial sensor channel (25) (sensor is intended use and not positively required) extending from the inner circumference to the outer circumference of the ring adaptor, wherein a sensor, in particular a pressure sensor or a pressure transducer, can be (i.e. optional) attached to the sensor fluid channel in a fluid tight manner. Further note: there are many flow through sensor channels known for filter, even though the claim does not positively require it. 
Regarding claim 11, Luka teaches wherein the threaded tube or bolt comprises at least a first internal fluid channel of the adaptor plug, wherein the first internal fluid channel ends at the free end of the threaded tube or bolt (see fig. above).

Regarding claim 13, Luka teaches having at least a second internal fluid channel, wherein the second internal fluid channel extends from a circumference of the threaded tube or bolt through the adaptor plug to its plug-in end (see fig. above).  
Regarding claim 14, Luka teaches having at least a second internal fluid channel, wherein the second internal fluid channel at the filter end of the adaptor extends through the filter flange next to the threaded tube or bolt (see fig. above).  
Regarding claim 15, Luka teaches wherein its plug-in end is cylindrical and comprises an external thread and at least one ring shaped sealing (see fig. above).  
Regarding claim 16, Luka teaches wherein the threaded tube or bolt comprises at least a first internal fluid channel of the adaptor plug, wherein the first internal fluid channel ends at the free end of the threaded tube or bolt (see fig. above).  
Regarding claim 17, Luka teaches having a filter flange from which the threaded tube or bolt extends, wherein the filter flange has a larger diameter than the threaded tube or bolt and wherein the filter flange provides a ring-shaped sealing area surrounding the threaded tube or bolt (see fig. above).  
Regarding claim 18, Luka teaches having at least a second internal fluid channel, wherein the second internal fluid channel extends from a circumference of the threaded tube or bolt through the adaptor plug to its plug-in end (see fig. above).  

Regarding claim 20, Luka teaches wherein its plug-in end is cylindrical and comprises an external thread and at least one ring shaped sealing (see fig. above).

Claim(s) 1-6, 9, 16-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bruno (WO 8803047 A1).

    PNG
    media_image2.png
    754
    791
    media_image2.png
    Greyscale

Regarding claims 1 and 9, Bruno teaches a spin-on filter set for a fluid filter comprising a spin-on fluid filter (26), in particular for a spin-on return filter, wherein the adaptor plug (10) comprises a plug-in 
Regarding claim 2, Bruno teaches wherein the threaded tube or bolt comprises at least a first internal fluid channel (channel of 16) of the adaptor plug, wherein the first internal fluid channel ends at the free end of the threaded tube or bolt.
Regarding claim 3, Bruno teaches having a filter flange (see fig. above) from which the threaded tube or bolt extends, wherein the filter flange has a larger diameter than the threaded tube or bolt and wherein the filter flange provides a ring-shaped sealing area surrounding the threaded tube or bolt (fig. 3).
Regarding claim 4, Bruno teaches having at least a second internal fluid channel (11), wherein the second internal fluid channel extends from a circumference of the threaded tube or bolt through the adaptor plug to its plug-in end (11 connects to 20).
Regarding claim 5, Bruno teaches having at least a second internal fluid channel (11), wherein the second internal fluid channel at the filter end of the adaptor extends through the filter flange next to the threaded tube or bolt (11 connects to 20).
Regarding claim 6, Bruno teaches its plug-in end is cylindrical and comprises an external thread and at least one ring shaped sealing (44).
Regarding claims 16-20 refer to the rejections of claims 2-6. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777